Exhibit 21.1 NOVANTA INC. SUBSIDIARIES Subsidiary Place of Incorporation Novanta Corporation Michigan Novanta Japan Corporation Japan GSI Group Singapore Pte. Singapore GSI Group GmbH Germany Novanta Technologies UK Limited United Kingdom Novanta UK Investments Holding Limited United Kingdom GSI Group Precision Technologies (Suzhou) Co., Ltd. China GSI Lumonics Asia Pacific Ltd. Hong Kong Excel Technology, Inc. Delaware Excel Technology Asia Sdn. Bhd. Malaysia Novanta Europe GmbH Germany GSI Applications Development Pvt. Ltd. Sri Lanka Novanta Italy SRL Italy NDS Surgical Imaging, LLC Delaware NDS Holdings BV Netherlands NDS Surgical Imaging BV Netherlands JADAK LLC New York JADAK Europe BV Netherlands Novanta Česká republika s.r.o. Czech Republic Novanta Distribution (USD) GmbH Germany
